Citation Nr: 1134304	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy.

2. Entitlement to an effective date earlier than August 24, 2006 for the grant of service connection for bronchial asthma.

3. Entitlement to an effective date earlier than August 24, 2006 for the award of a 30 percent evaluation for sinusitis with deviated septum. 

4. Entitlement to service connection for short term memory loss, claimed as due to undiagnosed illness. 

5. Entitlement to service connection for chronic fatigue syndrome (CFS), claimed as due to undiagnosed illness. 

6. Entitlement to service connection for joint pain, including fibromyalgia and right shoulder tendonitis, claimed as due to undiagnosed illness. 

7. Entitlement to service connection for allergic rhinitis.

8. Entitlement to service connection for peripheral atherosclerotic disease (claimed as venous insufficiency), secondary to service-connected hypertension.

9. Entitlement to a higher initial rating than 10 percent for bronchial asthma, prior to May 3, 2010. 

10. Entitlement to a higher rating than 30 percent for sinusitis and deviated septum.

11. Entitlement to service connection for gastric ulcers, secondary to medication taken for joint pains.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force from July 1974 to April 1980, and in the Army from May 1982 to February 1997, including service in        Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

Through a December 2006 rating decision, the RO denied claims for service connection for short term memory loss, chronic fatigue syndrome, joint pain,       and allergic rhinitis. Pursuant to that decision, the RO also increased from 0 to 30 percent the disability evaluation for sinusitis and deviated nasal septum, effective August 24, 2006. The Veteran appealed the denials of service connection. He also appealed for an increased rating for sinusitis with deviated nasal septum. The RO subsequently processed an appeal regarding the issue of an earlier effective date than August 24, 2006 for the 30 percent rating awarded for sinusitis with deviated nasal septum. 

Following the March 2007 RO rating decision granting service connection for bronchial asthma as of August 24, 2006, the Veteran appealed both the initial rating and effective date of service connection assigned for this condition.

Also on appeal is a July 2007 rating decision, to the extent it denied service connection for peripheral atherosclerotic disease, and peripheral neuropathy.

A hearing was held at the RO before a Decision Review Officer (DRO) in          July 2008. The Veteran also testified during an April 2010 Travel Board hearing before the undersigned Veterans Law Judge. Transcripts of both proceedings are of record. 

During the pendency of the appeal, by rating decision dated March 2011, the RO granted a 100 percent evaluation for bronchial asthma, effective May 3, 2010.        The award constitutes the maximum benefit that may be given under the rating criteria for this condition. This notwithstanding, there remains the issue for adjudication of the propriety of a rating in excess of 10 for bronchial asthma, for the time period prior to May 3, 2010. 

Moreover, an August 2009 RO decision denied a claim for service connection for gastric ulcers, secondary to medication taken for joint pains. The Veteran's statement dated the next month may be taken as a timely Notice of Disagreement (NOD) with this denial of benefits. Therefore, issuance of a Statement of the Case (SOC) will be directed, as the next stage in the appellate process. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board presently denies the claim for service connection for peripheral neuropathy, though it grants an earlier effective date of service connection for bronchial asthma. The second effective date claim pertaining to the assignment of a 30 percent rating for sinusitis and deviated septum is dismissed. The remaining issues, including the claim for which issuance of an SOC is required, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify            the Veteran if further action is required on his part.


FINDINGS OF FACT

1. There is no current disability involving the claimed condition of peripheral neuropathy. 

2. The Veteran's May 22, 1998 original claim for service connection for asthma was not formally denied pursuant to a September 1998 rating decision, and remained pending and unadjudicated thereafter. Moreover, the evidentiary requirements were met for service connection for asthma as early as this date of claim.


3. Through a December 2006 rating decision, the RO awarded an increased rating of 30 percent for sinusitis with deviated septum, as of August 24, 2006.                The Veteran was notified of that decision one month later.

4. The Veteran did not contest the assigned effective date pursuant to the RO's December 2006 rating decision until his May 2008 correspondence, and he has not at any point alleged there was Clear and Unmistakable Error (CUE) in the underlying rating decision. 


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for peripheral neuropathy. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);           38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2. The criteria are met for the assignment of an effective date of May 22, 1998 for the grant of service connection for bronchial asthma. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).

3. The claim for an effective date earlier than August 24, 2006 for the award of a  30 percent evaluation for sinusitis with deviated septum is dismissed. 38 U.S.C.A.  § 7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201;               Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claim on appeal for an earlier effective date for service connection for bronchial asthma, the Board is granting this benefit sought on appeal.           Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Through VCAA notice correspondence dated from April 2007 regarding claimed service connection for peripheral neuropathy, the RO/AMC informed the Veteran  as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional       VA medical records, private treatment records and other Federal records.                       See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The VCAA correspondence included an addendum outlining the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.           See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,             the VCAA notice correspondence was sent prior to the issuance of the July 2007 RO rating decision deciding the issue on appeal, and thereby comported with the standard for timely notice. 

The RO/AMC has taken appropriate action to comply with the duty to assist         the Veteran through obtaining service treatment records (STRs), and records of VA outpatient treatment. The Board does not deem it necessary that the Veteran undergo VA Compensation and Pension examination regarding his claim for service connection for peripheral neuropathy, as there is no competent evidence of a current disability of or approximating a peripheral neuropathy. Nor for that matter, was one such condition diagnosed or documented during military service. It follows that there is no current claimed condition that may be associated with military service, and in turn, no duty to assist on VA's part to provide a medical examination.           See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). See too, 38 C.F.R.               § 3.159(c)(4)(2010).  In furtherance of his claim, the Veteran has provided private treatment records from various sources, several personal statements, and has presented testimony at several hearings. There is no objective indication of any further relevant information or evidence that must be associated with the record. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.



As a due process matter, the Board also is entirely aware that the RO did not issue a Supplemental Statement of the Case (SSOC) addressing several items of new evidence in this case, as is generally required by applicable regulation. See 38 C.F.R. § 19.31. That notwithstanding, it is readily apparent from the Board's review that none of these items pertain to claimed peripheral neuropathy, in particular as no VA neurological examination has ever been completed and the condition is not otherwise obviously noted in the VA outpatient treatment record (or for that matter described by the Veteran in any detail). Thus, there is no detriment in deciding this claim at present. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service Connection for Peripheral Neuropathy

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Moreover, certain chronic diseases, such as organic disorders of the nervous system, may be presumptively service connected if manifested to a compensable degree          in the first post-service year. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Where the presumption of service connection applies, the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.  

The Board's review of the Veteran's STRs does not disclose any symptoms, findings, or complaints regarding the presence of peripheral neuropathy, or for that matter similar neurological pathology, of the upper or lower extremities.

Having closely reviewed the medical evidence since military service, the Board does not find any similar type of neurological pathology demonstrated for this time period as well. This is upon review of the extensive VA outpatient treatment records available, and private treatment records which the Veteran has directly submitted. Indeed, the Veteran does not describe in any significant detail the symptomatology which he either believes, or otherwise has been informed, correlates to a clinical diagnosis of peripheral neuropathy. Thus, he had not alleged having symptoms of peripheral neuropathy which would support a later diagnosis by a qualified medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). At most, his actual claim for service connection for peripheral neuropathy suggests the possible association between this condition, and claimed venous insufficiency of the legs, but does not go any further in describing the nature of alleged neurological impairment.   

Given the relative lack of information provided as to described symptomatology, moreover, the Board has little basis to make an informed inquiry into his present neurological state. Regardless, the Board has still reviewed the available medical history for any clear sign or diagnosis of peripheral neuropathy, and finds this to be lacking. Perhaps most significantly, without any hint of neurological impairment shown, or in-depth discussion of symptoms from the Veteran, there are no grounds to order a VA medical examination to confirm the presence of the condition claimed.  

Generally, per VA law, the first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Moreover, without competent evidence establishing a present disability, no claim for service connection can effectively be substantiated.              It merely warrants observation that even if there was current evidence of peripheral neuropathy, there is no indication or suggestion that said condition is service-related, or otherwise attributable to any already service-connected disability. 

Accordingly, the claim for service connection for peripheral neuropathy is being denied. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   



Earlier Effective Date for Grant of Service Connection for Bronchial Asthma

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R.           § 3.400. Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R.                  § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

The Veteran filed an original claim for service connection for asthma that was received at the RO on May 22, 1998.

In furtherance of this claim, the RO scheduled him for a VA Compensation and Pension examination to be held in July 1998. Records indicate that the Veteran failed to report.

Through its September 1998 rating decision, the RO indicated that a rating action as to service connection for asthma was being deferred "for willingness to report for VA examination." The RO further indicated that the evidence of record was not adequate to permit a decision on the issue. 

However, no further action was taken on the Veteran's claim for several years,  until when on August 24, 2006 he filed a new claim for service connection              for asthma. 

Thereafter, pursuant to a March 2007 rating decision, the RO granted service connection for bronchial asthma with an evaluation of 10 percent, effective    August 24, 2006. 

The Veteran now seeks recognition of entitlement to service connection for asthma retroactive to the date of filing of his May 22, 1998 original claim for benefits. 

Having reviewed this claim in light of the applicable law and regulations governing the assignment of effective dates, there is sufficient basis to award the benefit sought. At the outset, the Board finds that there was never an actual denial by       the RO of service connection for asthma back in September 1998. The RO then stated that it had "deferred" adjudication of the Veteran's claim, pending his willingness to appear for a VA medical exam, but never outright denied the claim (nor informed him of any such denial upon its subsequent correspondence notifying him of the contents of the September 1998 rating decision). Consequently,               the Veteran's original May 22, 1998 claim for service connection remained pending and unadjudicated throughout the time period of the September 1998 rating decision and continuing through March 2007 when the claim ultimately was readjudicated. The Board is mindful of the point the RO has raised, that the Veteran abandoned the claim back in 1998 when he failed to report for a VA exam, and that pursuant to       38 C.F.R. § 3.158(a) this abandonment should be treated as a denial. However,          the Board otherwise turns to 38 C.F.R. § 3.655(b), as the more specific provision on the consequences for failure to appear to a VA exam, and which provision the Court has also indicated trumps section 3.158(a) when considering the impact of a failure to report for a VA exam (other than involving following discontinuance of benefits). See Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).                 Under section 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. It follows that the proper action to have taken at the time of the original claim's filing in 1998 would have been to formally adjudicate the claim, without the benefit of the VA exam. Essentially then,                the claim should have been adjudicated, not denied as the RO suggests.

The next step in the Board's analysis is whether at the time of original claim's filing in 1998 there was competent evidence to establish service connection. It would not be enough alone to show that the Veteran had a pending claim since then, inasmuch as the evidence of record must also have substantiated service connection back then to establish an earlier effective date. See 38 C.F.R. § 3.400(b)(2)(i). Viewing the record as a whole, and affording all reasonable doubt to the Veteran's claim, as VA is required to do, the Board determines that the evidence reasonably supported service connection for asthma as early as 1998. In this regard, the Veteran's         March 1997 Gulf War CCEP examination report clearly shows a diagnosis of asthma, and moreover, the service treatment history is readily indicative of an ongoing condition of chronic asthma diagnosed since the early-1990s. There is sufficient indication without the Veteran having undergone a VA exam of a chronic asthma condition that manifested in service and continued post-service. 

Therefore, the Board finds that the May 22, 1998 original claim remained pending and unadjudicated during and following the September 1998 RO rating decision that first addressed the claim, and that the evidentiary requirements were met for service connection for asthma as early as this date of claim. Consequently, resolving reasonable doubt in the Veteran's favor, an earlier effective date for the grant of service connection for bronchial asthma of May 22, 1998 is warranted.


Earlier Effective Date for 30 Percent Rating for Sinusitis with Deviated Septum

The general rule with regard to an award of increased compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(o)(1) (2010). An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during  the one-year period preceding the date of receipt of the claim for increased compensation. Otherwise, the effective date remains the date the claim is received. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

All of the foregoing applies either when the RO assigns an effective date pursuant to a rating decision, or when the Veteran has timely appealed from the RO           rating decision assigning an effective date. As discussed below, neither is the case in this instance. 

Rather, the Veteran contests long after the fact the RO's December 2006 rating decision granting an increased rating to 30 percent for sinusitis and deviated nasal septum, as of August 24, 2006. The December 2006 rating decision became final,  in the absence of the Veteran's having filed a timely Notice of Disagreement with the decision (i.e., within one-year of its January 2007 notification to him). Only in May 2008 correspondence (provided through a VA Form 9, Substantive Appeal regarding other contested claims) does the Veteran finally claim an earlier effective date than August 24, 2006 for the aforementioned 30 percent rating by requesting compensation "retroactive back to 1998." Since May 2008 is obviously more than one-year after the December 2006 rating decision became final, the Veteran       does not have a valid ground to now directly contest the effective date assigned therein. 

In this regard, the Court in its decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006) addressed the matter of the adjudication of claims for an earlier effective date for a VA benefit, where there is of record a prior final RO decision which considered and decided a claim for that identical benefit. In Rudd, the Court held that where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final RO rating decision, absent an attempt to vitiate the finality of that decision through an allegation of Clear and Unmistakable Error (CUE) in the decision, the claimant has merely raised a "freestanding" claim that cannot remove the finality of the decision which assigned the previous effective date. In sum, Rudd precludes a claimant from collaterally attacking the effective date of service connection assigned by a final RO rating decision.

The Rudd holding must be applied in this instance to preclude the Veteran's earlier effective date claim insofar as the December 2006 RO decision to assign August 24, 2006 as the effective date of an increased rating. It should be emphasized that at no point has the Veteran alleged CUE in the December 2006 rating decision at issue, which remains the only avenue available to him to collaterally contest a now final rating action.

For these reasons, the Veteran's claim for an earlier effective date than August 24, 2006 for the assignment of a 30 percent evaluation for sinusitis with deviated septum is dismissed. 


ORDER

Service connection for peripheral neuropathy is denied. 

An earlier effective date of May 22, 1998 for the award of service connection for bronchial asthma is granted, subject to the law and regulations governing the payment of VA compensation benefits.

The claim for an effective date earlier than August 24, 2006 for the award of a        30 percent evaluation for sinusitis with deviated septum is dismissed. 





REMAND

The Board finds that further development is required on the remaining claims on appeal before they may ultimately undergo a decision in this case. 

Of primary importance, is that the RO issue a new Supplemental Statement of         the Case addressing the issues at hand. Since the August 2009 SOC addressing        the Veteran's increased rating claim for a lumbar spine disorder, and August 2009 SSOC regarding the Veteran's remaining claim, there has been nearly an additional volume of evidence associated with the claims file. This has included, in pertinent part, extensive VA outpatient records, and VA medical examinations for conditions such as allergic rhinitis, bronchial asthma, and a lumbar spine disorder. Such receipt of new evidence now requires issuance of an SSOC on all of the aforementioned claims still before the Board. See generally, 38 C.F.R. § 19.31(b) (a new SSOC  will be issued when the Agency of Original Jurisdiction (AOJ) receives additional pertinent evidence after an SOC or the most recent SSOC has been issued, and before the appeal is transferred to the Board). Hence, the appeal is being remanded for appropriate action.

The Board also sees fit to direct additional development of the evidence.              The Veteran claims to have various medical conditions as manifestations of undiagnosed illness, based on his service during the Persian Gulf War. See 38 C.F.R. § 3.317. These include mention of claimed short term memory loss, chronic fatigue syndrome, and joint pain that includes fibromyalgia and right shoulder tendonitis. The Board deems that a VA Compensation and Pension examination        is warranted on the claimed manifestation of short term memory loss, given                the Veteran's claim to experience such a phenomenon (and that it was technically documented once during service). Meanwhile, a separate VA exam should be held to determine whether the Veteran meets the express diagnostic criteria for a diagnosis of chronic fatigue syndrome. See 38 C.F.R. § 4.88a. 

As to claimed fibromyalgia, this issue is somewhat more complicated, but still warrants another VA exam. The Veteran underwent a January 2008 VA examination specifically for fibromyalgia, which did diagnose the condition, though largely on the basis of pains in the lower back. Since then, the Veteran has been adjudicated service-connected for the separate condition of lumbar spine degenerative disc disease. To obtain a more accurate diagnosis of that pathology which may directly be due to fibromyalgia, the Board considers it essential that       the Veteran undergo re-examination for the claimed condition. 

Moreover, a VA examination would be of assistance to resolve whether the claimed condition of peripheral atherosclerotic disease (claimed as venous insufficiency) is indeed secondarily related to service-connected hypertension.

Finally, the Board observes that the Veteran filed a timely NOD with the        August 2009 RO decision denying service connection for gastric ulcers, secondary to medication taken for joint pains. Hence, issuance of an SOC is required as the next step in perfecting an appeal to the Board. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA neurological examination regarding his claimed short term memory loss. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner is requested to provide a medical diagnosis in regard to whether the Veteran currently has the condition of short term memory loss. In so opining, the examiner should comment on the significance of a preliminary Gulf War Evaluation conducted in   December 1996 indicating a positive finding as to memory difficulty. Provided a diagnosis of short term memory loss is reached, the VA examiner should then comment upon whether it is at least as likely as not      (50 percent or greater probability) that the condition is of unexplained etiology (and hence subject to presumptive service connection as an undiagnosed illness), rather than attributable to a known clinical diagnosis. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. Then schedule the Veteran for a VA examination regarding his claimed chronic fatigue syndrome.             The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.     All indicated tests and studies should be performed,     and all findings should be set forth in detail. The VA examiner is requested to provide a medical diagnosis in regard to whether the Veteran currently has the condition of chronic fatigue syndrome, consistent with the diagnostic criteria outlined under 38 C.F.R. § 4.88a. Provided a diagnosis of chronic fatigue syndrome is reached, the VA examiner should then comment upon whether it is at least as likely as not (50 percent or greater probability) that the condition is of unexplained etiology (and hence subject to presumptive service connection as an undiagnosed illness), rather than attributable to a known clinical diagnosis. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then schedule the Veteran for a VA examination regarding his claimed fibromyalgia. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner is requested to provide a conclusive medical diagnosis in regard to whether the Veteran currently has the condition of fibromyalgia. Consideration should be provided to the report of a prior January 2008 VA exam diagnosing fibromyalgia based on pains in several areas, including the lower back. Consideration should be given as well    to the fact that since then service connection has since been granted for a lumbar spine disorder as the basis to explain the organic pathology affecting the back. 

Provided a diagnosis of fibromyalgia is reached, the VA examiner should then comment upon whether it is at least as likely as not (50 percent or greater probability) that the condition is of unexplained etiology (and hence subject to presumptive service connection as an undiagnosed illness), rather than attributable to a known clinical diagnosis. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Schedule the Veteran for a VA examination regarding his claimed peripheral atherosclerotic disease. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner is requested to opine as to whether it is at least as likely as not               (50 percent or greater probability) that the Veteran's diagnosed peripheral atherosclerotic disease is etiologically related to service-connected hypertension. The examiner should consider both initial causation of peripheral atherosclerotic disease by hypertension, and the possibility that peripheral atherosclerotic disease        has been permanently aggravated by the same.                   For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

6. Thereafter, the RO/AMC should readjudicate the claims on appeal for service connection for short term memory loss, CFS, joint pain (including fibromyalgia and right shoulder tendonitis), allergic rhinitis, peripheral atherosclerotic disease; and increased ratings for bronchial asthma, and sinusitis and deviated septum,         in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

7. The RO/AMC shall issue a Statement of the Case addressing the issue of entitlement to service connection for gastric ulcers, as secondary to medication taken for joint pain. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)









These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


